Citation Nr: 0320885	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On September 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Please contact the veteran and 
request clarification regarding the 
appropriate mailing address for Dr. 
Liveberry and the approximate (beginning 
and ending) dates for the medical 
treatment he received from this physician 
for his back disability.

2.  Following the receipt of the 
veteran's above clarification, please 
send a follow-up request to Dr. Liveberry 
for medical records pertaining to any 
treatment the veteran might have 
undergone in reference to his back.

3.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
neurological/orthopedic examination(s).  
Send the claims folder to the VA 
examiner(s) for review.  Request that the 
examination include all indicated studies 
and tests deemed appropriate, and that 
all clinical findings be reported in 
detail.  Based on the results of the 
examination and after reviewing the 
claims folder, the examiner(s) should 
provide an opinion as to the following 
questions:

(a.)  Does the veteran have 
intervertebral disc syndrome, and if so, 
is such syndrome mild, moderate severe, 
or pronounced.  (In offering this 
assessment, the examiner should 
specifically comment on the veteran's 
April 2001 Radiology Report.)

(b.)  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc?

(c.)  Does the veteran's intervertebral 
disc syndrome result in recurring pain 
attacks?  If so, does the veteran 
experience any intermittent relief from 
these attacks?

(d.)  Does the veteran's intervertebral 
disc syndrome result in any 
incapacitating attacks?  If so, what is 
the frequency of any incapacitating 
attacks he might have in terms of weeks 
and/or months?  Does the veteran derive 
any relief from his attacks?  
(Incapacitating episodes should be 
considered as periods of acute signs and 
symptoms due to intervetebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

(e.)  Does the veteran's intervertebral 
disc syndrome result in any incomplete or 
complete paralysis of the sciatic nerve?

(f.)  A list of medications taken for the 
veteran's service-connected back disorder 
should be elicited from the veteran, 
along with any claimed side effects, such 
as drowsiness or memory loss, and the 
examiner(s) should comment on whether any 
such complaints are medically recognized 
side effects of such medication.

(g.)  What are the veteran's ranges of 
motion for the lumbar spine?

(h.)  What are the standards for normal 
ranges of motion of the lumbar spine?

(i.)  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(j.)  Does the veteran have ankylosis of 
the lumbar spine, and if so, is such 
ankylosis favorable or unfavorable?

(k.)  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
not the degree of movement at which any 
of such symptoms begin?)

(l.)  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups?)

A complete rationale for any opinion 
expressed should be included in the VA 
examination report, to include upon which 
principles the opinion/s are based and 
citation to the evidence of record upon 
which the opinion is based.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





